 
Exhibit 10.1

AMENDMENT
TO
EMPLOYMENT AGREEMENT




THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made May 23, 2012 by
and between Valassis Communications, Inc. (the “Corporation”) and Robert Recchia
(the “Executive”).


WHEREAS, the Corporation and the Executive entered into that certain Employment
Agreement effective as of March 18, 1992, as amended on January 2, 1996, January
3, 1997 and December 9, 1998, December 23, 1999, June 8, 2000, March 14, 2001,
July 8, 2002, January 9, 2004, January 11, 2005,  May 24, 2007 and December 23,
2008 (the “Employment Agreement”); and


NOW THEREFORE, in consideration of the above recitals, the parties hereto agree
as set forth below.


1.         Section 1(b) of the Employment Agreement shall be amended to read in
its entirety as follows:


 “The Employment Period shall commence as of March 18, 1992 (the “Effective
Date”) and shall continue until the close of business on June 30, 2014.”


2.     Section 3(c) shall be amended to remove all references to “Good Reason.”
 
3.      Sections 3(h) “Restricted Shares”, 4(c) “Good Reason”, and 7 “Excise
Taxes”of the Employment Agreement shall be removed in their entirety.
 
4.   Sections 4(d)and 4(e) shall be amended to remove all references to “Good
Reason.”
 
5.    Article 5 shall be amended to remove all references to “Good Reason.”
 
6.    Section 10(m) shall be replaced with the phrase “Reserved.”
 
7.   All other terms of the Employment Agreement shall remain in full force and
effect.
 
                       This instrument, together with the Employment Agreement,
contains the entire agreement of the parties with respect to the subject matter
hereof.
 
 


 



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Executive and the Corporation have caused this Agreement
to be executed as of the day and year first above written.



 
VALASSIS COMMUNICATIONS, INC.
      By:
/s/ Todd Wiseley
 
Name: Todd Wiseley
 
Title:   Secretary
         
/s/ Robert Recchia
 
Robert Recchia





